


Exhibit 10.2

 

NATIONAL MENTOR HOLDINGS, INC.

 

Amended and Restated Employment Agreement

 

with

 

Gregory Torres

 

FIRST AMENDMENT

 

THIS FIRST AMDENDMENT is entered into as of the 31st day of December 2008
between National Mentor Holdings, Inc. (the “Company”) and Gregory Torres (the
“Employee”).

 

Recitals

 

(i)                                     The parties entered into an amended and
restated employment agreement dated June 29, 2006 (the “Agreement”);

 

(ii)                                  Section 12 of the Agreement reserves to
the parties the right to modify or amend the Agreement by written instrument
signed by both the Company and the Employee; and

 

(iii)                               The Company and the Employee desire to amend
the Agreement to conform to the requirements of Internal Revenue Code § 409A.

 

Amendment

 

The Agreement is amended as follows:

 

1.                                       Section 4 is amended to provide as
follows:

 

4.                                       Expenses. Employee is authorized to
incur reasonable expenses (including, without limitation, reasonable
expenditures for supplies, office and administrative expenses, travel, lodging,
food and related expenses) while performing the services for which he is
retained under this Agreement. The Company shall reimburse the Employee for such
expenses upon presentation by the Employee from time to time of appropriately
itemized and approved (consistent with the Company’s policy) accounts of such
expenditures. All expense reimbursements and in kind benefits provided under
this Section 4 or elsewhere in this Agreement will be made or provided in
accordance with the requirements of Internal Revenue Code (the “Code”) § 409A,
including, where applicable, the requirement that:

 

--------------------------------------------------------------------------------


 

(i)                                     The amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year;

 

(ii)                                  The reimbursement of an eligible expense
will be made on or before the last day of the calendar year following the year
in which the expense is incurred; and

 

(iii)                               The right to reimbursement or in kind
benefits is not subject to liquidation or exchange for another benefit.

 

2.                                       The following Section 18 is added
immediately following Section 17:

 

18.                                 Compliance with Code § 409A.

 

a.                                       This Agreement will be interpreted and
administered in accordance with the applicable requirements of, and exemptions
from, Code § 409A, and in a manner consistent with Treas. Reg. § 1.409A-1 et.
seq. To the extent any payments or benefits are subject to Code § 409A, this
Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of (i) Code § 409A(a)(2), (3) and (4), (ii) Treas.
Reg. § 1.409A-1 et seq., and (iii) other applicable authority issued by the
Internal Revenue Service and the U.S. Department of the Treasury.

 

b.                                      When used in this Agreement, the terms
“termination of employment,” “terminate employment,” and words of similar import
mean and refer to “separation from service” within the meaning of Code
§ 409A(a)(2)(A)(i) and Treas. Reg. § 1.409A-1(h).

 

c.                                       If any amount is to be paid to the
Employee as a result of the Employee’s termination of employment at a time when
the Employee is “specified employee” (within the meaning of Treas. Reg.
§ 1.409A-1(i)), then, only to the extent necessary to avoid the imposition of
excise taxes or other penalties under Code § 409A, payments to the Employee
scheduled to be paid to during the first six (6) month period following the date
of a termination of employment will not be paid until the date which is the
first business day after six months have elapsed following the Employee’s
termination of employment. If the Employee dies during the delay period set
forth in this Section 18.c, the Employee’s entire benefit will be paid to his
beneficiary, in cash, in a single lump sum, within sixty (60) days of death.

 

3.                                       This amendment is effective as of
December 31, 2008.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

EXECUTED this 31st day of December 2008.

 

 

NATIONAL MENTOR HOLDINGS,

 

 INC. (the Employer)

 

 

 

 

 

By:

  /s/ Edward Murphy

 

 

  Edward Murphy, Chief

 

 

  Executive Officer

 

 

 

 

 

GREGORY TORRES (the Employee)

 

 

 

 

 

  /s/ Gregory Torres

 

3

--------------------------------------------------------------------------------
